VOGEL, District Judge.
This is an appeal in forma pauperis from an order denying a petition for a writ of habeas corpus. The petition was heard by the Honorable Arba S. Van Valkenburgh, United States- Circuit Judge, assigned. The facts disclose that on April 19, 1934, in the District Court of the United States for the Northern District of Texas the appellant, herein referred to as the petitioner, was convicted on seven counts of an indictment charging violations of the Mail Frauds Statute. Section 215 of the Criminal Code, 18 U.S.C.A. § 338. The judgment therein entered provided as follows:
“It is ordered and adjudged that his punishment be and it is hereby fixed at imprisonment in the United States Penitentiary at Leavenworth, Kansas, for a period of five years on the first count, and at imprisonment in the United States Penitentiary for a period of five years on the remaining counts”.
*497Petitioner appealed to the Court of Appeals for the Fifth Circuit and the judgment was affirmed. Buie v. United States, 76 F.2d 848, rehearing denied May 27, 1935. Thereafter the commitment issued by the Clerk of the District Court, dated December 16, 1935, recited: “That the defendant be imprisoned in the United States Penitentiary at Leavenworth, Kansas, for five years on the first count of the indictment, and five years on the remaining counts thereof, said two five year terms to be served consecutively, and the first to begin and date from the date on which defendant is taken into custody on this commitment.”
Petitioner was delivered to the Warden of the United States Penitentiary at Leavenworth, Kansas, on December 18, 1935, and was subsequently, by proper order, transferred to the United States Hospital for Defective Delinquents at Springfield,, Missouri, where he remained until his conditional release on September 4, 1942. He is on parole under the jurisdiction of the prison authorities until December 18, 1945.
On August 1, 1941, the petitioner filed a petition for a writ of habeas corpus in the District Court for the Southern Division of the Western District of Missouri, asking discharge from imprisonment on the ground that his sentence had been fully served. The latter Court held that the petitioner was entitled to discharge from custody, but stayed the operation of its order for thirty days to permit the convicting Court (District Court of the United States for the Northern District of Texas) to correct the judgment record, if there was basis for such correction. In so doing the District Court followed the opinion of the Circuit Court of Appeals for the District of Columbia in Downey v. United States, 67 App.D. C. 192, 91 F.2d 223, “Where a judgment in a criminal case is on its face ambiguous, so that it cannot be determined whether it was intended that the sentences imposed were to be served concurrently or consecutively, upon motion and upon' proper showing by written memoranda and by the testimony of the judge imposing the sentence as to his recollection of the facts, the judgment may be corrected to conform to the truth, even if the term has passed in which the judgment was imposed”.
The District Court held that reasonable time and opportunity should be given the original trial Court to remove the ambiguity in its judgment. It held that “the language used in the judgment would support the interpretation that possibly it was intended the defendant should serve two successive five year sentences”, and ordered, adjudged and decreed “that the petitioner be discharged from custody by the respondent, provided, however, that the petitioner shall not be discharged from custody for thirty days from the date of the filing of this order, and provided further, that he shall not at all be discharged by reason of this order if within the period of thirty days a modified judgment imposing upon the petitioner terms of imprisonment to be served consecutively shall be entered in the United States District Court for the Northern District of Texas and a commitment bottomed upon the modified judgment shall have been delivered to the respondent.”
Before the expiration of the thirty day period the District Court for the Northern District of Texas issued a writ of habeas corpus ad prosequendum and petitioner was brought before that Court in obedience to such writ. Within the thirty day period the United States Attorney for the Northern District of Texas filed a motion with the convicting Court for correction of the judgment record. On September 19, 1941, eight days after the expiration of the thirty day period, a hearing was held on such motion. A District Judge, other than the one who originally imposed sentence, heard the motion. The Judge who imposed the original sentence testified at the hearing, as did the United States Marshal and the Deputy Clerk who was in attendance upon the Court when the original sentence was pronounced. Thereupon a judgment was rendered correcting that entered April 19, 1934, to show that the two five year periods of imprisonment, one on the first count of the indictment and the second on the remaining counts, were to be served consecutively, and commitment on such corrected judgment was ordered. From such judgment of correction petitioner appealed to the United States Court of Appeals for the Fifth Circuit. Such Court affirmed the judgment. Buie v. United States, 127 F.2d 367, petition for writ of certiorari denied 317 U. S. 689, 63 S.Ct. 256, 87 L.Ed.-, rehearing thereon denied May 3, 1943, 63 S. Ct. 1025, 87 L.Ed. -. Thereafter petitioner applied for a writ of habeas corpus and it is from the order denying such writ that appeal is taken to this Court.
*498With his order denying the petition for writ of habeas corpus Judge Van Valkenburgh filed an excellent and comprehensive opinion. 50 F.Supp. 952, 955.
We quote from Judge Van Valkenburgh’s opinion.
“It apppears from the record that scrupulous effort was made to forestall criticism of the procedure employed in the correction of the judgment as suggested in the opinion of the Supreme Court in Walker v. Johnston, 312 U. S. 275, 61 S.Ct. 574, 85 L.Ed. 830, and Downey v. United States, 67 App. D. C. 192, 91 F.2d 223.
“In his ‘reply to respondent’s answer and waiver of personal appearance’, petitioner ‘believes that whatever might be adduced by any testimony by anyone is not imperative to a determination of the true issues raised by his petition. He believes this honorable court can determine the really important and material questions raised in his petition without resort to testimony or adducing evidence’. He then says:
“ ‘The most outstanding question raised by the petition is: After the record judgment in a criminal case, has been satisfied can the trial court re-imprison the defendant by a nunc pro tunc order amending the original record judgment to insert therein words and figures increasing the substance of the penalty shown by the original record judgment?’
“Because in our judgment the foregoing question presents the gist of petitioner’s contentions of which this court could entertain jurisdiction in this habeas corpus proceeding, and because of the apparent confusion in decisions which have attended the gradual development of the functions of this statute, we have thought it desirable to add some further consideration to the stated problem. The recognized authority of federal district courts to correct their records and to supply omissions therein has been declared more broadly since the decision in United States v. Patterson, C.C.D.N.J., 29 F. 775. As said, however, in Gagnon v. United States, 193 U. S. 451, 24 S.Ct. 510, 48 L.Ed. 745:
“ ‘The inherent power which exists in a •court to amend its records, and correct misr takes and supply defects and omissions therein, is not a power to create a new record but presupposes an existing record susceptible of correction or amendment’. Generally records and decrees cannot be altered after the term, but such rule does not apply in the case of mere clerical errors. Rupinski v. United States, 6 Cir., 4 F. 2d 17. Susceptibility of correction in a record is thus further illustrated in Gagnon v. United States, supra, 193 U. S. at page 458, 24 S.Ct. at page 512, 48 L.Ed. 745:
“ ‘In such cases there is often a memorandum of some kind entered upon the calendar, or found in the files, and there is no impropriety in ascertaining the fact even by parol evidence, and supplying the missing portion of the records’.
“The evidence adduced may include the recollection of the presiding judge, and certain notes and memoranda deposited with the clerk in pursuance of law. Gonzales v. Cunningham, 164 U. S. 612, 614, 17 S.Ct. 182, 41 L. Ed. 572.. And, semble, memoranda made by the clerk at the trial, though not entered upon the journal in record form.
“ ‘It is our opinion that this power, of necessity, exists in the district court, and that its exercise (even after the term is passed at which the record was made up) must in a great measure be governed by the facts of each case’.
“In re Wight, Petitioner, 134 U. S. 136, 145, 10 S.Ct. 487, 490, 33 L.Ed. 865.
“In Downey v. United States, 67 App.D. C. 192, loe. cit. 202, 91 F.2d 223, loe. cit. 233, the criminal cases then before the court were there not on a writ of habeas corpus, but on appeal from orders correcting the record. Therefore that court did not feel bound to go so far as did the courts in cases upon which this petitioner relies, towit, that a record may not be corrected upon parol evidence or that there cannot be correction after the term. It was insisted, of course, that there should be materials in existence for altering the form of the judgment, and that such materials should be arrived at ‘under the usual safeguards in respect of the ascertainment of facts’. If recourse were had to the memory of the justice who imposed the sentence, he should be heard as witness, ‘but not as judge and witness both’. The party opposing correction of the record should have the usual rights of inspection and cross-exmination.
“It appears that the most substantial part of the materials relied upon as a basis for altering the form of this judgment was a memorandum made in the court room by the deputy clerk at the time of the imposition of sentence, attested by the clerk of the court at the hearing of the habeas corpus *499case: ‘5957, Buie ver guilty & sent 10 yrs. Lworth’.
“The District Court for the Western District of Missouri was inclined to believe that in the judgment under consideration ‘there is at least a shadow of ambiguity. The language used in the judgment would support the interpretation that possibly it was intended the defendant should serve two successive five year sentences’, and that reasonable time and opportunity should be given the trial court to remove the ambiguity from the judgment. There followed the proceeding and judgment of correction in the District Court for the Northern District of Texas, and the affirmance of that judgment by the United States Circuit Court of Appeals for the Fifth Circuit.
“A somewhat similar situation is found in Biddle, Warden, v. Shirley, 8 Cir., 16 F.2d 566. There conviction of the crime of transportation of stolen motor vehicles had resulted on counts 1 and 3, and counts 2, 4, and 5 were dismissed. The sentence read as follows:
“ ‘The judgment of the court is that the defendant, on the first count of the Indictment be confined in the United States penitentiary at McNeil Island, state of Washington, for the term and period of two (2) years, and, on the second count a like term and period is also imposed; said terms and periods of imprisonment not to run concurrently.’ The commitment charged imprisonment ‘for the term and period of two years on each of the first and third counts of the indictment, said terms and periods to run consecutively’. After having served the full term of the sentence imposed upon him under the first count, Shirley filed his petition for a writ of habeas corpus, alleging that the sentence upon the second count was null and void. The warden filed a motion to dismiss the petition. The district court overruled the motion and ordered that Shirley be discharged. On appeal, the Circuit Court of Appeals for this Circuit held, of course, that the prisoner was detained, not by virtue of the warrant of commitment, but on account of the judgment and sentence; and that the commitment cannot vary nor contradict the judgment upon which it is based. It held, however, that since Shirley had pleaded guilty to the third count of the indictment, the trial court should have delayed the order of discharge a sufficient time to permit the proper authority, towit, the court in which he was tried and convicted, to enter sentence upon said third count. The order discharging Shirley from custody was modified accordingly, citing In re Christian, C.C., 82 F. 199, and Id., C.C., 82 F. 885, and Biddle, Warden, v. Thiele, 8 Cir., 11 F.2d 235. Thus this sentence was made in effect to speak the truth without the final discharge of the prisoner at the time the sentence as originally recorded had been fully served. This is in accord with the holding that the record entry is not the ‘judgment’, but merely the formal evidence thereof. Foster v. Zerbst, 10 Cir., 92 F.2d 950. And district courts have jurisdiction to correct an erroneous sentence, notwithstanding lapse of term at which sentence was imposed. Garrison et al. v. Reeves, 8 Cir., 116 F.2d 978; Bryant v. United States, 8 Cir., 214 F. 51. It is the intent appearing, in the judgment entry that controls. United States v. Remus, 6 Cir., 12 F.2d 239.
“ ‘Sentences in criminal cases should reveal with fair certainty the intent of the court and exclude any serious misapprehensions by those who must execute them. The elimination of every possible doubt cannot be demanded.’ United States v. Daugherty, 269 U. S. 360, 363, 46 S.Ct. 156, 157, 70 L.Ed. 309; Neely v. United States, 4 Cir., 2 F.2d 849, 852, 853.
“The principle involved is well stated in Downey v. United States, 67 App.D.C. loc. cit. 199, 200, 91 F.2d loc. cit. 230, 231:
“ ‘The outstanding question of fact in the cases was, therefore, what was the truth to which the allegedly incorrect record was to be made to conform. * * * We deal here with no mere technicality.
* ‡ *
“ ‘The law puts no premium upon form for form’s sake, but upon form as a safeguard to fair and dependable hearing and review it properly lays great weight.’
“So it has been quite generally held that, where sentence is pronounced upon several counts of the same indictment, imposing at the same time several terms of imprisonment, and the situation presented makes it clear that the judge intended them to be served not concurrently, but consecutively, although no order of their service is prescribed, such sentences will not be concurrent, but a sequence corresponding to the order of the counts will be implied, and such a sentence will be sustained on habeas corpus. Rosso v. Aderhold, 5 Cir., 67 F.2d 315; Adams v. White, 8 Cir., 31 F.2d 982; *500Flynn v. United States, 8 Cir., 57 F.2d 1044, 1047; Rice v. United States, 9 Cir., 7 F.2d 319; Myers v. Morgan, 8 Cir., 224 F. 413; Hyde v. United States, 8 Cir., 198 F. 610; Brinkman v. Morgan, 8 Cir., 253 F. 553; Howard v. Moyer, Warden, D. C. Ga., 206 F. 555; Blake v. Moyer, 5 Cir., 208 F. 678; Fredericks v. Snook, 5 Cir., 8 F.2d 966.
 “Of course the generally accepted rule that sentences upon several counts of the same indictment, in the same court, run concurrently, in the absence of specific provision to the contrary, is, in a sense, a technicality. It is adopted for the purpose of adding finality to the disposition of the case, where no opposition is interposed. It has no other bearing upon the merits of the offense charged. As said by the Circuit Court of Appeals for the Ninth Circuit in Puccinelli v. United States, 5 F.2d 6, 7, upon which petitioner most strongly relies, that the trial court, after the expiration of the term, and of the longest term of imprisonment imposed, was not authorized ‘without any minute, note , or record evidence of any kind, to extend term of imprisonment by amending judgments nunc pro tunc so that sentences should run consecutively’. So it would appear that the rule is not entirely an absolute one. In re Wight, supra, Mr. Justice Miller, speaking for the Supreme Court, said that this power of amendment of necessity exists in the District Court, and that ‘its exercise must in a great measure be governed by the facts of each case’.
“Petitioner, in support of his contention that, of necessity, these sentences must run concurrently, calls attention to section 709(a), 18 U.S.C.A., which provides, among other things, that sentence of a person shall commence to run from the date on which he is received at a jail or other place of detention. ‘No sentence shall prescribe any other method of computing the term’. However, this section was not intended to abolish consecutive sentences, but merely to insure credit for local confinement before transportation to a penitentiary. Brown v. Johnston, 9 Cir., 91 F.2d 370; certiorari denied 302 U. S. 728, 58 S.Ct. 58, 82 L.Ed. 563.
“In his argument contained in his reply to the warden’s answer petitioner uses language in which he apparently misconstrues the office and function of a habeas corpus proceeding. He says:
“ ‘Its position and function here is analogous to that of the District Court, with every power, right, and function thereof to hear and grant relief in a habeas corpus proceeding’. This, as we understand it, is a misconception of the office and function of this writ. The Supreme Court in Knewel v. Egan, 268 U. S. 442, 445, 446, 45 S. Ct. 522, 524, 69 L.Ed. 1036, says:
“ ‘It is the settled rule of this court that habeas corpus calls in question only the jurisdiction of the court whose judgment is challenged’. It further states that a person convicted of crime, may secure a review of the judgment by the court of last resort, or,
“ ‘He may proceed by writ of habeas corpus on constitutional grounds summarily to determine whether he is restrained of his liberty by judgment of a court acting without jurisdiction. * * * But if he pursues the latter remedy, he may not use it as a substitute for a writ of error. * * * It is fundamental that a court upon which is conferred jurisdiction to try an offense has jurisdiction to determine whether or not that offense is charged or proved. Otherwise every judgment of conviction would be subj ect to collateral attack and review on habeas corpus on the ground that no offense was charged or proved.’
“And in the very late case of Johnson v. Zerbst, 304 U. S. 458, 465, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461, the Supreme Court said:
“ ‘Habeas corpus cannot be used as a means of reviewing errors of law and irregularities — not involving the question of jurisdiction — occurring during the course of trial; and the “writ of habeas corpus cannot be used as a writ of error.” ’
“This disposes of the various contentions raised by petitioner except the question of whether the District Court for the Western District of Missouri had jurisdiction to defer the discharge of petitioner until the court of original jurisdiction had reasonable time and opportunity to remove ambiguity from the judgment, if so advised. The order allowed thirty days from August 11, 1941, for this purpose, and a corrected judgment was filed in the District Court for the Fort Worth Division of the Northern District of Texas September 19, 1941. In that court, upon application of the office of the United States Attorney, a writ of habeas corpus ad prosequendum was issued August 17, 1941, and petitioner was removed to the Northern District of Texas for the hearing of the application to *501correct the judgment to provide for consecutive service of the sentences. In my judgment the institution of the proceedings in Texas, within the thirty days granted, was a reasonable compliance with the order of the Missouri court, and the real question presented here is limited to the authority of the latter District Court to defer the discharge of the petitioner at the time its order was made.
“As a basis of this order the District Court for the Western District of Missouri, finding the commitment in contradiction of the entered terms of the judgment, and finding further that there was at least a shadow of ambiguity, in that the language used in the judgment would support the interpretation that possibly it was intended that the defendant should serve two successive five year sentences as indicated by memoranda found in the files made by a deputy clerk in the court room at the time the sentences were imposed, granted a reásonable time for correction of the judgment at the application of the government. The Texas court acted upon this order and took evident pains to conduct its proceedings in a manner to exclude any basis for criticism and charge of bias. Petitioner appealed this judgment of correction to the Circuit Court of Appeals for the Fifth Circuit, an appellate court of unquestioned jurisdiction. He was' represented by counsel of ability who presented his contentions as fully as lodged here. The judgment below was affirmed, and petitioner made no application for review by the Supreme Court. [Petitioner applied for a writ of certiorari to the Supreme Court. The writ was denied, 317 U. S. 689, 63 S.Ct. 256, 87 L.Ed-, rehearing denied May 3, 1943, 63 S.Ct. 1025, 87 L.Ed. -.]
“We have, therefore, the concurrence of two District Courts and of a Circuit Court of Appeals in the jurisdiction entertained by the District Courts, and in the propriety and validity of the correction made in the sentence. * * *”
With this opinion and those of the other courts referred to we are in complete accord. The petition for writ of habeas corpus was properly denied. In passing we desire, as did Judge Van Valkenburgh, to point out the necessity for the exercise of scrupulous care and caution on the part of those whose duty it is to record judgments and orders of courts. In the instant case ordinary care in the recording of the judgment would have made this long and expensive litigation completely unnecessary. Petitioner’s various efforts in court subsequent to his original conviction and appeal therefrom have been mainly at public expense. There have been two hearings upon petitions for writs of habeas corpus; there have now been two appeals to Circuit Courts of Appeal, and there has been a petition for a writ of certiorari to the Supreme Court of the United States, and a petition for rehearing on denial thereof. Care and caution would have completely obviated or made unnecessary this prolonged litigation.
The order appealed from is affirmed.